     Case 2:16-cr-00631-DAK-PMW Document 153 Filed 11/26/18 Page 1 of 3



JOHN W. HUBER, United States Attorney (#7226)
MICHAEL GADD, Special Assistant United States Attorney (#13704)
VERNON G. STEJSKAL, Assistant United States Attorney (#8434)
KENT A. BURGGRAAF, Special Assistant United States Attorney (#13044)
Attorneys for the United States of America
111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: michael.gadd@usdoj.gov

                         IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION


  UNITED STATES OF AMERICA,                          Case No. 2:16-cr-631DAK

          Plaintiff,                                 NOTICE RELATING TO EXPERT
                                                     TESTIMONY PURSUANT TO
          vs.                                        Fed.R.Crim.Pro. 16(a)(1)(G) AND
                                                     Fed.R.Evid. 702
  AARON MICHAEL SHAMO,

          Defendant.
                                                     Judge Dale A. Kimball



       The United States of America, by and through Special Assistant United States Attorney

Michael Gadd, and pursuant to Rule 16(a)(1)(G) of the Federal Rules of Criminal Procedure and

Rule 702 of the Federal Rules of Evidence, hereby provides to the defendant the following notice

relating expert testimony the United States may offer in the trial of this case. The United States

hereby offers this notice regarding the potential expert testimony of Dr. Thomas Wayne Rogers,

of the San Mateo (California) County Coroner’s Office. The summary of the testimony of this

witness and the basis for his testimony is listed below.




                                                 1
      Case 2:16-cr-00631-DAK-PMW Document 153 Filed 11/26/18 Page 2 of 3



A.          Rule 16(a)(1)(G) Summary: Dr. Rogers may offer expert testimony on the following

subjects:

          Manner and Means of the death of R.K.. Dr. Rogers will offer detailed expert testimony

about the manner and means of the death of R.K, occurring on June 13, 2016. Dr. Rogers will

testify that he performed an autopsy on the body of R.K. on June 15, 2016, at the San Mateo

Medical Center. He will testify that fentanyl was found in the blood of R.K. He will testify that

upon examination of the body, there were no signs of trauma or pre-existing conditions that

would have led to the death of an otherwise healthy 21 year old male. A copy of Dr. Rogers

Report is attached as Attachment A. He will testify in further detail as to the contents of that

report.

B.           Expert Qualifications: Rule 702 of the Federal Rules of Evidence provides that:

          A witness who is qualified as an expert by knowledge, skill, experience, training,
          or education may testify in the form of an opinion or otherwise if:

          (a) the expert’s scientific, technical, or other specialized knowledge will help the
          trier of fact to understand the evidence or to determine a fact in issue;
          (b) the testimony is based on sufficient facts or data;
          (c) the testimony is the product of reliable principles and methods; and
          (d) the expert has reliably applied the principles and methods to the facts of the
          case.1




A copy of Dr. Rogers’ curriculum vitae will be provided shortly. Doctor Rogers is qualified to

testify with regard to the above-described matters. Dr. Rogers will testify in detail with regard to



1 FRE 702.

                                                    2
     Case 2:16-cr-00631-DAK-PMW Document 153 Filed 11/26/18 Page 3 of 3



his education, training, and experience as an autopsy surgeon.

       RESPECTFULLY SUBMITTED this 26th day of November, 2018.


                                                    JOHN W. HUBER
                                                    United States Attorney

                                                     /s/Michael Gadd
                                                    MICHAEL GADD
                                                    Special Assistant United States Attorney




                                                3
